PER CURIAM
Defendant was convicted of fourth-degree assault, ORS 163.160, and harassment, ORS 166.065. On appeal, he asserts that the trial court erred in imposing two $500 unitary assessments on those convictions because the statute that provided for those assessments was repealed effective January 1, 2012. See former ORS 137.290(2)(b) (2009), repealed by Or Laws 2011, ch 597, § 118; Or Laws 2012, ch 89, § 1. The state agrees that the trial court erred in imposing the assessments because “no current statutory provision that applies to [defendant’s] fourth-degree assault and harassment convictions authorizes imposition of such an assessment.” We agree and accept the state’s concession. Accordingly, the case must be remanded for the trial court to enter a corrected judgment.
Reversed and remanded for entry of a corrected judgment deleting the $500 assessments on each conviction; otherwise affirmed.